UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1757



MADIOU BARRY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (No. A96-085-139)


Submitted:   June 20, 2007                 Decided:   July 13, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW AND PATCHA, Silver Spring, Maryland,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Kristin K. Edison,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Madiou Barry, a native and citizen of Guinea, seeks

review of an order of the Board of Immigration Appeals (Board)

denying     his   motion     to   reconsider.       We     have    reviewed     the

administrative record and conclude that the Board did not abuse its

discretion in denying Barry’s motion.             See 8 C.F.R. § 1003.2(a),

(b) (2006).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re: Barry, No. A96-085-139

(B.I.A. June. 6, 2006). We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented      in   the

materials     before   the    court   and     argument   would      not   aid   the

decisional process.



                                                                  PETITION DENIED




                                      - 2 -